Citation Nr: 9922255	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or, in the 
alternative, to a special home adaptation grant, to include 
the issue of permanence of total disability.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from January 1985 to April 
1993.

This appeal is from March 1995 rating decisions by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the benefits sought on 
appeal.  The appellant testified in March 1999 at a hearing 
before the member of the Board of Veterans' Appeals (Board) 
deciding his case.

The appellant's representative asserts that the appellant 
intended to appeal from the March 1995 denial of special 
monthly compensation, even though he did not so state in his 
notice of disagreement (NOD).  The representative further 
asserts that the Board's decision must include a 
determination of entitlement to special monthly compensation 
for loss of use of both legs under 38 U.S.C.A. § 1114(m), 
because entitlement to the benefits sought is predicated on 
finding loss of use of the lower extremities.

For reasons explained below, entitlement to special monthly 
compensation (SMC) is not a condition precedent of 
entitlement to specially adapted housing.  Whereas SMC is not 
a subissue of the issue of entitlement to specially adapted 
housing, the Board lacks jurisdiction to consider it in this 
case.  Neither the NOD nor the substantive appeal mentioned 
SMC.  The RO notified the appellant of its March 1995 denial 
of SMC in a letter of March 31, 1995, and the time to appeal 
was long past on the date of the appellant's hearing.  See  
38 C.F.R. § 20.302 (1998).  The Board will not consider 
entitlement to SMC.

The appellant's medical records make repeated reference to 
his need for assistance with activities of daily living.  VA 
has a duty to inform the appellant of all benefits to which 
he may be entitled, 38 U.S.C.A. § 7722(c) (West 1991).  A 
claim for special monthly compensation for aid and attendance 
may be inferred from the evidence.  See Akles v. Derwinski, 1 
Vet. App. 118 (1991) (claim for SMC inferred from medical 
evidence of testicular atrophy where statutes authorized 
payment of SMC for loss of use of creative organ and 
Secretary has duty to inform claimants of all benefits to 
which veteran may be entitled).  The RO's March 1995 
adjudication of SMC apparently did not consider aid and 
attendance.  The claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant currently has a total disability rating 
based on individual unemployability.

2.  The appellant's total disability is unrelated to his age.

3.  The appellant's total disability is due to diseases of 
long standing that are actually totally incapacitating and 
have no more than remote probability of permanent improvement 
with treatment.

3.  The predominant disabling effect of the appellant's 
service-connected disabilities is loss of use of both legs 
such as to preclude locomotion without the aid of a 
wheelchair.

4.  The appellant is not service connected for disability of 
the feet.



CONCLUSIONS OF LAW

1.  The appellant is entitled to a total and permanent 
disability rating due to loss of use of both legs for 
locomotion.  38 U.S.C.A. §§ 1155, 2101 (West 1991); 38 C.F.R. 
§§ 3.340(a), (b), 3.341(a) (1998).

2.  The statutory and regulatory criteria for entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing are met.  38 U.S.C.A. § 2101(a) 
(West 1991); 38 C.F.R. § 3.809 (1998).

3.  The appellant is not eligible for a special home 
adaptation grant.  38 U.S.C.A. § 2101(b) (West 1991); 
38 C.F.R. § 3.809a (1998).

4.  The appellant is not eligible for a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or adaptive equipment.  
38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.808 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The June 1992 report of an Army medical evaluation board 
(MEB) reveals that the appellant while on active duty 
contracted Lyme disease with residual arthritis of the hands 
and knees.  He also developed thoracic and lumbar spine 
degenerative disc disease.  The MEB noted the appellant's 
extreme difficulty in ambulating and that he would require 
constant pain control or a very sedentary lifestyle for the 
rest of his life.  The pertinent diagnoses were facet 
syndrome; thoracic and lumbar degenerative disc disease; 
arthritis of the bilateral knees and hands; Lyme disease; and 
enuresis/encopresis secondary to spinal disease.  Magnetic 
Resonance Imaging (MRI) studies of June, July, and September 
1991 had shown a central disc herniation at L3-4 and moderate 
to severe degenerative changes in the other lumbar discs and 
degenerative changes in the T1-2 through T-12 discs.  A July 
1991 electromyographic (EMG) study showed neuropathy of the 
paraspinal and right lower extremity muscles.

A May 1993 statement from an Army physician reported the 
above diagnoses, including lower extremity paresthesias, 
which had kept the appellant at virtual bed rest for 24 
months, requiring a brace extending from hips to mid-upper 
back and a Canadian crutch to ambulate.  The prognosis was 
for the condition to be permanent.  In November 1993, an Army 
physician reported to CHAMPUS (Civilian Health and Medical 
Program of the Uniformed Services) that the appellant's 
extreme neuralgia, muscle weakness, and chronic severe pain 
necessitated use of a wheel chair for ambulation.  He 
prescribed a motorized device because of extreme loss of 
upper body strength.

In October 1993, VA awarded service connection for 
degenerative disc disease, thoracic and lumbar, with facet 
syndrome, neurogenic low back pain, and secondary 
enuresis/encopresis, rated 40 percent disabling, and for Lyme 
disease with arthritis of the knees and hands, rated 20 
percent disabling.

When seen by VA neurology service in November 1993, the 
appellant complained of continuing left lower extremity loss 
of sensation and progressive weakness of the extremities 
progressing to the upper body.  The examiner felt the upper-
body weakness was possibly related to use of a left-side 
crutch, noting an Army hospital had put the appellant in a 
wheel chair because of brachial plexus damage caused by the 
crutch.  Weakness worsened as the appellant stood.  His main 
problem was back pain with right leg weakness.  On 
examination, motor function was 4/5 in the right lower 
extremity and 5/5 in the left lower extremity.  Motor 
function and sensation were decreased in the right big toe.  
With his gait, the appellant did not place the right foot due 
to pain radiating from the right lumbar area.  The impression 
was polyradiculopathy.

The appellant had VA hospitalization in November and December 
1993 for follow-up of polyradiculopathy and low back pain.  
Historically, he was noted to have progressive pain in the 
low back radiating down his legs causing him to be wheelchair 
bound for the past four months.  On examination, strength in 
the extremities was 5/5 throughout.  There was decreased 
proprioception and vibratory sense in the right lower 
extremity, decreased sensation to pin prick from the medial 
right calf to the big toe, and saddle sensory loss.  Deep 
tendon reflexes were 3/4 in both knees and 2/4 in both 
ankles; the toes were down-going.  Lower extremity EMGs 
showed mild chronic changes without evidence of denervation, 
and the known polyradiculopathy.  It was noted the appellant 
demonstrated 5/5 muscle strength during the examination.

In December 1993, two VA physicians examined the appellant 
for compensation purposes.  The appellant reported he was 
essentially confined to a wheelchair, unable to ambulate 
without assistance of the chair.  He said he could move from 
the chair to a bed or to another chair, but his mobility was 
severely limited by his overall condition.  On examination, 
the appellant was able to transfer himself from the chair to 
the examination table with difficulty, but under his own 
power.  He had a bilateral tremor while resting.  Strength of 
the extremities was 2/5 bilaterally, upper and lower.  The 
impression, in pertinent part, was severe polyradiculopathy, 
essentially wheelchair bound, with difficulty ambulating; 
degenerative arthritis, hands, knees and back.  The examiner 
opined that the appellant was severely impaired and was 
unemployable.

The second December 1993 VA examiner reported a historical 
synopsis of the appellant's medical condition and that he was 
now essentially wheelchair bound, arriving in a motorized 
wheelchair.  The appellant described chronic pain in the 
upper and lower back, hands, hips, and knees.  On 
examination, he was able to undress only with difficulty 
while holding onto furniture.  He had marked difficulty 
trying to stand erect, lacking 20 degrees of lumbar extension 
from a neutral position.  There was further lumbar flexion to 
70 degrees.  There was marked tenderness in the upper 
thoracic midline and in the generalized lower back area.  The 
hips had marked pain on attempts to move the legs, with 95 
degrees of flexion bilaterally, 30 degrees of abduction 
bilaterally, 15 degrees of internal rotation bilaterally, and 
50 degrees of external rotation bilaterally.  Both knees had 
0-130 degrees of motion accompanied by complaints of marked 
pain.  No redness, heat or swelling was noted; there was mild 
generalized tenderness to palpation of both knees.  He was 
obviously unable to heel and toe walk or squat.  The 
impression was degenerative disc disease of the thoracic and 
lumbar spine with associated facet syndrome per medical 
records; Lyme arthritis involving hands, hips and knees.

On VA outpatient neurology examination in March 1994, there 
was decreased sensation to pin prick below the right knee.  
Deep tendon reflexes were 3+ in both legs.  Ambulation was 
not attempted in the examination.

In April 1994, the RO added arthritis of the hips to the 
denomination of Lyme disease with arthritis and increased the 
schedular rating to 80 percent.  The RO also granted a total 
disability rating based on individual unemployability.

In July 1994, Fox Army Community Hospital requested VA to 
take over the appellant's treatment.  A problem list provided 
VA included wheelchair bound.  In August 1994, the Army 
removed the appellant from the temporary disability 
retirement list because of permanent disability.

In December 1994 VA rehabilitative services/occupational 
therapy evaluated the appellant to determine his need for a 
wheel chair.  Muscle strength testing was not accomplished 
because of complaints of pain.

In December 1994, the appellant had two VA examinations for 
compensation purposes, one for systemic conditions, the other 
of the joints.  The appellant reported to the examiner for 
systemic conditions that he was confined to "chair to bed."  
He had a motorized cart for mobility.  He needed assistance 
in transferring.  He could not ambulate without assistance, 
and he needed assistance in dressing, bathing, and bathroom 
activities.  He could not travel unassisted without the cart.  
He had constant pain, treated with morphine.  On examination, 
there were periodic twitching and spasm of the upper 
extremities and back.  The extremities showed chronic 
dependent edema and spasticity.  He was unable to stand.  He 
had fairly severe pain with movement of the lower back and 
extremities.  The impression, in pertinent part, was history 
of Lyme disease with diffuse arthralgias and neuropathy; 
severe degenerative disk disease of lower back with evidence 
of bladder dysfunction requiring self catheterization twice a 
day; chronic pain syndrome requiring analgesics, 
antispasmodics, and TENS unit; essentially unemployable.  The 
examiner commented the appellant was severely impaired and 
physically totally disabled.

The joints examiner noted the examination was in connection 
with claims for specially adapted housing or a housing grant 
to determine loss of use of the lower extremities from 
service connected Lyme disease with arthritis of the knees, 
hips and hands, degenerative disk disease of the thoracic and 
lumbar spine and facet syndrome, neurogenic low back pain and 
secondary enuresis/encopresis.  He noted the December 1994 
rehabilitation/occupational therapy evaluation and a planned 
examination by rehabilitation medicine.

The examiner opined that the appellant's disorders had been 
documented repeatedly and thoroughly in the past.  He 
declined to perform the requested range of motion studies or 
obtain x-rays as needlessly subjecting the appellant to pain 
and repetitive x-ray studies previously, neither of which 
would provide useful information.  The examiner further 
opined that there was more than adequate medical 
documentation for a decision regarding the need for housing 
adaptation.

In January 1995, the appellant was examined by VA 
rehabilitation medicine service.  The examiner noted the 
appellant had been wheelchair bound since mid 1993 and 
currently participated in a VA chronic pain program.  The 
appellant seemed to have active range of motion in all four 
extremities, but with pain.  Muscle power was said difficult 
to evaluate secondary to pain.  There was no muscle atrophy.  
There were spasms of the body, right side greater than left, 
even at rest.  Straight leg raising was negative.  There was 
decreased sensation to touch and pin prick in the right lower 
extremity below the knee.  Deep tendon reflexes were 3+ in 
the lower extremities.  Ambulation was not attempted.  The 
diagnosis was chronic low back pain, prognosis unknown.  The 
examiner could not make recommendations due to insufficient 
physical findings, i.e., muscle power could not be assessed 
due to appellant's complaints of pain, "yet no signs of 
atrophy."

VA outpatient pain management records from December 1994 to 
September 1998 show the appellant persistently in a wheel 
chair and prescribed narcotic medication.

In March 1999, the appellant testified at a hearing before 
the member of the Board deciding his appeal.  The appellant's 
representative argued the appellant had no remaining 
functional use of his lower extremities and was no better off 
than he would be with amputations and artificial limbs.  The 
appellant gave credible, persuasive testimony.  He stated he 
used a wheel chair all the time and could not stand erect 
without assistance; his legs gave out because of weakness and 
pain.  He said he could slide from his wheelchair to one at 
the same level, but needed assistance to move between chairs 
of different levels.  He said he could not extend his knees 
beyond the angle they assumed when he sat in his wheel chair.  
He said his knees could not be forcibly extended fully.  He 
reported that said he could not dress and undress alone, 
using a device made of a coat hanger to pull pants on, but he 
could not reach his feet to put on socks.  He said his 
prognosis was to get no better.  He said he could not move on 
his legs without something fixed to hold onto; he could not 
use crutches.

II.  Analysis
A.  Specially Adapted Housing

For purposes of entitlement to the VA specially adapted 
housing benefit, there is no legal distinction between the 
terms "permanent total disability," as appearing in 
38 C.F.R. § 3.340(b), and "permanent and total disability," 
as appearing in 38 U.S.C.A. § 2101 and 38 C.F.R. § 3.809.  
The following discussion uses the former term in discussing 
section 3.340, and the latter term in discussing sections 
2101 and 3.809.  As another, unrelated preliminary point, the 
appellant's qualifying service is shown as after the 
pertinent date in the governing regulation, and it is not at 
issue in this case.  38 C.F.R. § 3.809(a) (1998).

The appellant has submitted a plausible claim for entitlement 
to assistance in obtaining specially adapted housing.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The claim is well 
grounded, and VA has discharged its duty to assist the 
appellant to develop the pertinent facts.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The appellant's representative argued at the March 1999 
hearing that the Board must consider entitlement to special 
monthly compensation under 38 U.S.C. § 1114(m) for loss of 
use of both legs.  He apparently inferred that issue because 
loss, or loss of use, of both legs is a required factual 
element of entitlement to the specially adapted housing 
benefit.  Although the statute authorizing the specially 
adapted housing benefit does require a showing of loss, or 
loss of use, of both legs, it requires, as a legal predicate, 
entitlement to compensation for permanent and total service-
connected disability, not entitlement to special monthly 
compensation.  38 U.S.C.A. § 2101 (a).  Additionally, it 
provides a distinct criterion for loss of use, which is less 
stringent than the loss of use described for SMC purposes.  
Compare 38 C.F.R. § 3.809(b), (d) with 38 C.F.R. 
§ 3.350(c)(2).

The Board will address entitlement to a permanent and total 
rating as an inherently included subissue in a claim for 
specially adapted housing.  The RO apparently did not reach 
the question of permanent and total rating, finding as a 
matter of fact that the appellant did not suffer loss of use 
of both legs or otherwise satisfy the physical requirements 
for the benefit sought.  The Board must apply all pertinent 
laws and regulations in its de novo review of well-grounded 
claims, and may consider subissues, laws, and regulations not 
considered by the RO if it will not prejudice the appellant 
for the Board to do so.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  There is no prejudice to the appellant in the Board 
considering entitlement to a permanent and total rating for 
the purpose of granting the benefit sought.  Id.

Statute provides for assistance in acquiring specially 
adapted housing to "any veteran who is entitled to 
compensation under chapter 11 [of title 38, United States 
Code] for permanent and total service-connected disability-
(1) due to the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, . . . ."  
38 U.S.C.A. § 2101(a) (West 1991).

VA found the appellant totally disabled based on individual 
unemployability due to service-connected disabilities 
compensable under Chapter 11, title 38, United States Code 
with the rating decision of April 1994.  A total rating for 
the purposes of determining permanence of a total rating 
disability may be based on TDIU.  38 C.F.R. § 3.340(a)(2) 
(1998).  The appellant's total disability is clearly not 
related to his age.  38 C.F.R. § 3.341(a) (1998).  Thus, for 
VA purposes, the total disability element of his claim is 
established.

Permanence of total disability will be 
taken to exist when such impairment is 
reasonably certain to continue throughout 
the life of the disabled person.  . . . .  
Diseases . . . of long standing which are 
actually totally incapacitating will be 
regarded as permanently and totally 
disabling when the probability of 
permanent improvement under treatment is 
remote.

38 C.F.R. § 3.340(b) (1998).

The medical practitioners who have stated a prognosis of the 
appellant's condition since at least the June 1992 Army 
medical evaluation board report have uniformly opined the 
prognosis was for no improvement.  The evidence and the law 
support the conclusion that the appellant is "entitled to 
compensation under chapter 11 of this title for permanent and 
total service-connected disability."  38 U.S.C.A. § 2101(a) 
(West 1991).  However, for the purposes of the specially 
adapted housing benefit, the permanent and total disability 
must, as pertinent to this claim, be "due to the loss, or 
loss of use . . . of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair."  38 U.S.C.A. § 2101(a)(1); 
38 C.F.R. § 3.809(b).

"Preclude locomotion" means "the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible."  38 C.F.R. § 3.809(d) 
(1998).  There is credible, highly probative evidence that 
the appellant's condition and circumstances meet the 
regulatory definition.  There are repeated reports from both 
Army and VA physicians that the appellant cannot use his legs 
for locomotion other than briefly in moving between his 
wheelchair and another resting-place.

VA treatment records shows the appellant endures a regimen of 
narcotics and other treatment modalities to manage severe, 
intractable pain, which makes a significant contribution to 
his inability to use his legs for locomotion.  Pain is an 
appropriate factor to consider in evaluating the extent of 
disability.  38 C.F.R. §§ 4.40, 4.45(f), 4.59 (1998).  The 
appellant is not less disabled because severe pain rather 
than other causes is a major factor in his disability.

The January 1995 VA rehabilitation medicine finding of no 
atrophy is adverse evidence in that VA regulations refers to 
atrophy of disuse as an anticipated finding when muscle are 
not used.  38 C.F.R. § 4.40 (1998).  Although the findings in 
the record of lack of atrophy in the leg muscles may engender 
suspicion about the absolute degree of dysfunction in the 
legs, absolute dysfunction is not a required showing under 
the governing regulation.  Such evidence as there is 
suggesting the appellant has use of the legs does not create 
a preponderance of evidence against the appellant's claim, 
which there must be to warrant a denial.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence clearly shows that the predominant 
effect of the appellant's service-connected, total and 
permanent disabilities is to render him without effective use 
of his legs.  Although the appellant also has disability of 
his hands, nothing in the statute or regulation precludes 
other causes of disablement.  See 38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809.  The appellant need only have such 
disability of the legs that, without consideration of other 
disabling effects of his service-connected disabilities, he 
be entitled to compensation for a permanent and total 
disability due to that effect.  The evidence supports the 
conclusion that the appellant's permanent and total 
disability is due to loss of use of both legs for locomotion.  
Id.  Whereas the appellant meets the criteria for entitlement 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing, a grant of that benefit is 
warranted.  38 U.S.C.A. § 2101(a).

The statute authorizing assistance in acquiring specially 
adapted housing precludes the award of a housing grant under 
section 2101(b), to a veteran entitled to assistance under 
section 2101(a).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  
When a claimant seeks a benefit to which he is not entitled 
as a matter of law, the claim is properly denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

B.  Automobile or other conveyance

The appellant seeks assistance for providing automobile and 
adaptive equipment.  38 U.S.C.A. § 3902 (West 1991 & Supp. 
1999).  In pertinent part, an "eligible person" is "[a]ny 
veteran entitled to compensation under chapter 11 [of title 
38, United States Code] for any of the disabilities described 
. . . , if the disability is the result of an injury incurred 
or disease contracted in or aggravated by active military, 
naval, or air service."  38 U.S.C.A. § 3901(1) (West 1991).  
The pertinent condition in this case is "[t]he loss or 
permanent loss of use of one or both feet."  38 U.S.C.A. 
§ 3901(1)(i).  The appellant does not allege any of the other 
bases of entitlement, and the evidence of record does not 
suggest any other basis of entitlement.

Review of the appellant's claim and rating history shows his 
feet are not component elements of any of his service-
connected disabilities.  He is service connected for lumbar 
herniated disc and degenerative disc disease, and for Lyme 
disease, which includes his hips and knees.  It is the 
service connection of his low back, hips and knees and the 
effect of those conditions on the use of the legs for 
locomotion that permits the Board to address the function of 
his legs for purposes of the housing benefit.  His 
representative has argued for the Board to take appellate 
jurisdiction over the matter of entitlement to special 
monthly compensation, although he asserted the specific issue 
to be loss of use of both legs.  See 38 U.S.C.A. § 1114(m) 
(West Supp. 1999).

Apparently, the appellant's representative assumed that for 
purposes of automobile or other conveyance a finding of 
entitlement to SMC for loss of the use of the legs would 
include a fact finding of loss of use of one or both feet.  
See 38 U.S.C.A. § 1114(k), (l).  However, as noted above, 
there is no issue of SMC under section 1114(m) in this case.  
Where disability of one or both feet is not service 
connected, there is no legal predicate for adjudicating 
whether the appellant satisfies the factual criteria for 
special monthly compensation for loss of use of one or both 
feet.

In short, the appellant has sought a benefit for which 
entitlement to compensation for a prescribed level of 
disability of one or both feet is a prerequisite, but he is 
not entitled to compensation under chapter 11 of title 38, 
United States Code for one or both feet at all.  
Consequently, he has sought a benefit to which he is not 
entitled as a matter of law.  Such a claim is properly 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to permanence of total disability is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) is granted.

Entitlement to a special home adaptation grant under 
38 U.S.C.A. § 2101(b) is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
adaptive equipment is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

